UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

KENT ALLEN, JR.,                               )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Civil Action No. 1:22-cv-01348 (UNA)
                                               )
PARAG AGRAWAL et al.,                          )
                                               )
                Defendants.                    )

                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of Plaintiff’s pro se Complaint , Dkt.

1, and Application for Leave to Proceed in forma pauperis (“IFP”), Dkt. 2. The Court will grant

the IFP Application and dismiss the case because the Complaint fails to meet the minimal

pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Plaintiff Kent Allen, Jr., a resident of Miami, Florida, Compl. at 1, sues the CEO of

Twitter, who is located in San Francisco, California, see id. at 2; Notice at 1, Dkt. 5, recording

artist, Deja Trimble, who is located in Los Angeles, California, see Compl. at 1–2; Not. at 1, and

his own father, Kent Allen, Sr., who is located in Milton, Delaware, see Compl. at 2–3; Not. at 1.

Preliminarily, the Complaint and IFP Application both fail to comply with Federal Rule 10(a)

and D.C. Local Rule 5.1(g), because neither are captioned for this Court, or for that matter, any

other. See Compl. at 1; IFP Application at 1.

       Pro se litigants must comply with the Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977). “A confused and rambling narrative of charges and conclusions

. . . does not comply with the requirements of Rule 8.” Cheeks v. Fort Myer Constr. Corp., 71 F.

Supp. 3d 163, 169 (D.D.C. 2014) (internal quotation marks omitted).

       Plaintiff alleges that some or all of the Defendants caused “corporate harm” to his

reputation regarding his “work performance” “by use of public communication mediums” that

referenced his “personal lifestyle,” “sexual lifestyle,” and “living situation.” See Compl. at 4.

He also contends that they slandered him and sent him “threaten[ing] images.” See id. Finally,

he maintains that Defendants checked his bank accounts and invaded his privacy by finding his

“whereabouts by bus.” See id. He demands $125,000. Id. at 7.

       Put simply, the Complaint consists of a random collection of statements without clarity or

particularity. Plaintiff provides no factual context or information to connect the three named

Defendants or to make out any discernible claim, nor does he establish any basis for subject

matter jurisdiction or venue. An Order consistent with this Memorandum Opinion is issued

separately.

June 21, 2022




                                              DABNEY L. FRIEDRICH
                                              United States District Judge